DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US 20190272741 A1) in view of Malhorta (US 20190049479 A1).
In claim 1, MacKenzie discloses a motion detection system (See Fig. 1) of a building automation system comprising (See Fig. 1): a motion sensing component (Par. 17 and 35 “sensor”) configured to generate a raw signal (Par. 35 “signals”); a processor (Par. 41 “processor”) configured to establish a set of signals based on the raw signal (Par. 23 “RSS”), generate a filtered set of signals based on the set of signals (See Fig. 2, MD, “RSS-VRQ”), wherein the processor identifies in-band energy in an motion portion of a sensor frequency range (Par. 34, also see Fig. 7) based on filtered set of signals (See Fig. 2, MD), identifies total energy in the sensor frequency range based on the set of signals (Par. 37 “frequency” Par. 87), determines a ratio of the inband energy and the total energy (Par. 88), and generates a motion status update in response to determining that the ratio meets or exceeds a predetermined ratio threshold (Fig. 4, FCS-4 and FCS-5), an interference transmission (Par. 37 “interference”).
MacKenzie does not explicitly teach to establish first-order difference signals, a low pass filter generates filtered first-order difference signals based on the first-order difference signals; wherein the processor applies dead zone shifting to the first-order difference signals in response to an interference transmission (Emphasis added).
Malhorta teaches to establish first-order difference signals (Par. 57-59 examiner considers the low-order polynomials of the data to be said first-order difference signals), a low pass filter (Par. 47) generates filtered first-order difference signals based on the first-order difference signals (Par. 58-60, Examiner considers the filtered motion event signal to be said first-order difference signals); wherein the processor applies dead zone shifting to the first-order difference signals in response to an interference transmission (Par. 50, examiner considers the dynamic threshold estimation to be said dead zone shifting).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to establish first-order difference signals, a low pass filter generates filtered first-order difference signals based on the first-order difference signals; wherein the processor is further configured to apply dead zone shifting to the first-order difference signals in response to an interference transmission based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date system. 

In claim 2, MacKenzie does not explicitly disclose wherein the processor applies dead zone shifting to the first-order difference signals by reducing larger values of the first-order difference signals and suppressing smaller values of the first order difference signals in response to the interference transmission.
Malhorta teaches wherein the processor applies dead zone shifting to the first-order difference signals by reducing larger values of the first-order difference signals and suppressing smaller values of the first order difference signals in response to the interference transmission (Par. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have the processor applies dead zone shifting to the first-order difference signals by reducing larger values of the first-order difference signals and suppressing smaller values of the first order difference signals in response to the interference transmission based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date system.

In claim 3, MacKenzie does not explicitly disclose wherein, in response to continuous same values of the first-order difference signal, the processor scales the first-order difference signal by a predetermined scale value and randomly modifies the first-order difference signal in response to at least one of a ratio, a half size, or a mode.
Malhorta teaches wherein, in response to continuous same values of the first-order difference signal, the processor scales the first-order difference signal by a predetermined scale value (Par. 52) and randomly modifies the first-order difference signal in response to at least one of a ratio, a half size, or a mode (Par. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to in response to continuous same values of the first-order difference signal, the processor scales the first-order difference signal by a predetermined scale value and randomly modifies the first-order difference signal in response to at least one of a ratio, a half size, or a mode based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date system.

In claim 4, MacKenzie discloses wherein the processor skips a plurality of samples in synchronous with a radio transmission not associated with the motion sensing component (Par. 58 “ignored”).

In claim 5, MacKenzie discloses the processor determines the ratio of the in-band energy and the total energy by applying windowing to the first-order difference signals to reduce a transient effect of the low pass filter (Fig. 3).

In claim 6, MacKenzie discloses a method for a motion detection system (See Fig. 1) of a building automation system (See Fig. 1), the method comprising: receiving a raw signal (Par. 35 “signals”) from a motion sensing component of the building automation system (Par. 17 and 35 “sensor”); establishing a set of signals based on the raw signal (Par. 23 “RSS”), establishing a filtered set of signals based on the set of signals (See Fig. 2, MD, “RSS-VRQ”); identifying in-band energy in an motion portion of a sensor frequency range (Par. 34, also see Fig. 7) based on filtered set of signals (See Fig. 2, MD),  identifying total energy in the sensor frequency range based on the set of signals (Par. 37 “frequency” Par. 87); determining a ratio of the in-band energy and the total energy (Par. 88); and generating a motion status update in response to determining that the ratio meets or exceeds a predetermined ratio threshold (Fig. 4, FCS-4 and FCS-5) an interference transmission (Par. 37 “interference”).
MacKenzie does not explicitly teach establishing first-order difference signals based on the raw signal; establishing filtered first-order difference signals based on the first-order difference signals; identifying the in-band energy including applying dead zone shifting to the filtered first-order difference signals in response to an interference transmission (Emphasis added).
Malhorta teaches to establishing first-order difference signals (Par. 57-59 examiner considers the low-order polynomials of the data to be said first-order difference signals), establishing filtered first-order difference signals based on the first-order difference signals (Par. 58-60, Examiner considers the filtered motion event signal to be said first-order difference signals); identifying the in-band energy including applying dead zone shifting to the filtered first-order difference signals in response to an interference transmission (Par. 50, examiner considers the dynamic threshold estimation to be said dead zone shifting).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled establishing first-order difference signals based on the raw signal; establishing filtered first-order difference signals based on the first-order difference signals; identifying the in-band energy including applying dead zone shifting to the filtered first-order difference signals in response to an interference transmission based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date method.

In claim 7, MacKenzie does not explicitly disclose wherein applying the dead zone shifting to the first-order difference signals includes reducing larger values of the first-order difference signals and suppressing smaller values of the first-order difference signals.
Malhorta teaches wherein applying the dead zone shifting to the first-order difference signals includes reducing larger values of the first-order difference signals and suppressing smaller values of the first-order difference signals (Par. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have applying the dead zone shifting to the first-order difference signals includes reducing larger values of the first-order difference signals and suppressing smaller values of the first-order difference signals based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date method.

In claim 8, MacKenzie does not explicitly disclose scaling the first-order difference signal by a predetermined scale value; and modifying randomly the first-order difference signal in response to at least one of a ratio, a half size, or a mode.
Malhorta teaches scaling the first-order difference signal by a predetermined scale value (Par. 52); and modifying randomly the first-order difference signal in response to at least one of a ratio, a half size, or a mode (Par. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to scaling the first-order difference signal by a predetermined scale value; and modifying randomly the first-order difference signal in response to at least one of a ratio, a half size, or a mode based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date method.

In claim 9, MacKenzie discloses skipping a plurality of samples in synchronous with a radio transmission not associated with the motion sensing component (Par. 58 “ignored”).

In claim 10, MacKenzie discloses determining the ratio of the in-band energy and the total energy includes applying windowing to the first-order difference signals to reduce a transient effect of a low pass filter (Fig. 3).

In claim 11, MacKenzie discloses a motion detection system (See Fig. 1) of a building automation system (See Fig. 1) comprising: a motion sensing component (Par. 17 and 35 “sensor”) configured to generate a raw signal (Par. 35 “signals”); a processor configured to establish (Par. 41 “processor”) configured to establish a set of signals based on the raw signal (Par. 23 “RSS”), a filtered set of signals based on the set of signals (See Fig. 2, MD, “RSS-VRQ”),  wherein the processor identifies in-band energy in an motion portion of a sensor frequency range (Par. 34, also see Fig. 7) based on filtered set of signals (See Fig. 2, MD), identifies total energy in the sensor frequency range based on the set of signals (Par. 37 “frequency” Par. 87), determines a ratio of the inband energy and the total energy (Par. 88), and generates a motion status update in response to determining that the ratio meets or exceeds a predetermined ratio threshold (Fig. 4, FCS-4 and FCS-5), wherein the processor is applies windowing to the filtered first-order difference signals (Fig. 3).
MacKenzie does not explicitly teach to establish first-order difference signals, a low pass filter generates filtered first-order difference signals based on the first-order difference signals (Emphasis added).
Malhorta teaches to establish first-order difference signals (Par. 57-59 examiner considers the low-order polynomials of the data to be said first-order difference signals), a low pass filter (Par. 47) generates filtered first-order difference signals based on the first-order difference signals (Par. 58-60, Examiner considers the filtered motion event signal to be said first-order difference signals).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to establish first-order difference signals, a low pass filter generates filtered first-order difference signals based on the first-order difference signals; based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date system.

In claim 12, MacKenzie discloses wherein the processor identifies the in-band energy in the motion portion of the sensor frequency range by applying the windowing to the filtered first-order difference signals to reduce a transient effect of the low pass filter (Fig. 3).

In claim 13, MacKenzie does not explicitly disclose wherein, in response to continuous same values of the first-order difference signal, the processor scales the first-order difference signal by a predetermined scale value and randomly modifies the first-order difference signal in response to at least one of a ratio, a half size, or a mode.
Malhorta teaches wherein, in response to continuous same values of the first-order difference signal, the processor scales the first-order difference signal by a predetermined scale value (Par. 52) and randomly modifies the first-order difference signal in response to at least one of a ratio, a half size, or a mode (Par. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to in response to continuous same values of the first-order difference signal, the processor scales the first-order difference signal by a predetermined scale value and randomly modifies the first-order difference signal in response to at least one of a ratio, a half size, or a mode based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date system.

In claim 14, MacKenzie discloses wherein the processor skips a plurality of samples in synchronous with a radio transmission not associated with the motion sensing component (Par. 58 “ignored”).

In claim 15, MacKenzie does not explicitly disclose wherein the processor is further configured to apply dead zone shifting to the first-order difference signals in response to an interference transmission.
Malhorta teaches wherein the processor is further configured to apply dead zone shifting to the first-order difference signals in response to an interference transmission (Par. 50, examiner considers the dynamic threshold estimation to be said dead zone shifting).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to the processor is further configured to apply dead zone shifting to the first-order difference signals in response to an interference transmission based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date system.

In claim 16, MacKenzie does not explicitly disclose wherein the processor applies dead zone shifting to the first-order difference signals by reducing larger values of the first-order difference signals and suppressing smaller values of the first order difference signals.
Malhorta teaches wherein the processor applies dead zone shifting to the first-order difference signals by reducing larger values of the first-order difference signals and suppressing smaller values of the first order difference signals (Par. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have the processor applies dead zone shifting to the first-order difference signals by reducing larger values of the first-order difference signals and suppressing smaller values of the first order difference signals based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date system.

In claim 17, MacKenzie discloses a method for a motion detection system (See Fig. 1) of a building automation system (See Fig. 1), the method comprising: receiving a raw signal (Par. 35 “signals”) from a motion sensing component of the building automation system (Par. 17 and 35 “sensor”); establishing a set of signals based on the raw signal (Par. 23 “RSS”), establishing a filtered set of signals based on the set of signals (See Fig. 2, MD, “RSS-VRQ”); identifying in-band energy in an motion portion of a sensor frequency range (Par. 34, also see Fig. 7) based on filtered set of signals (See Fig. 2, MD), identifying the in-band energy including applying windowing to the filtered set of signals (Fig. 3)  identifying total energy in the sensor frequency range based on the set of signals (Par. 37 “frequency” Par. 87); determining a ratio of the in-band energy and the total energy (Par. 88); and generating a motion status update in response to determining that the ratio meets or exceeds a predetermined ratio threshold (Fig. 4, FCS-4 and FCS-5) an interference transmission (Par. 37 “interference”).
MacKenzie does not explicitly teach establishing first-order difference signals based on the raw signal; establishing filtered first-order difference signals based on the first-order difference signals; (Emphasis added).
Malhorta teaches to establishing first-order difference signals (Par. 57-59 examiner considers the low-order polynomials of the data to be said first-order difference signals), establishing filtered first-order difference signals based on the first-order difference signals (Par. 58-60, Examiner considers the filtered motion event signal to be said first-order difference signals).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled establishing first-order difference signals based on the raw signal; establishing filtered first-order difference signals based on the first-order difference signals based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date method.

In claim 18, MacKenzie discloses wherein applying the windowing to the filtered first-order difference signals includes applying the windowing to the filtered first-order difference signals to reduce a transient effect of a low pass filter. (Fig. 3).


In claim 19, MacKenzie does not explicitly disclose scaling the first-order difference signal by a predetermined scale value; and modifying randomly the first-order difference signal in response to at least one of a ratio, a half size, or a mode.
Malhorta teaches scaling the first-order difference signal by a predetermined scale value (Par. 52); and modifying randomly the first-order difference signal in response to at least one of a ratio, a half size, or a mode (Par. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to scaling the first-order difference signal by a predetermined scale value; and modifying randomly the first-order difference signal in response to at least one of a ratio, a half size, or a mode based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date method.

In claim 20, MacKenzie discloses skipping a plurality of samples in synchronous with a radio transmission not associated with the motion sensing component (Par. 58 “ignored”).

In claim 21, MacKenzie does not explicitly disclose wherein identifying the in-band energy in the motion portion of the sensor frequency range includes applying dead zone shifting to the first-order difference signals in response to an interference transmission.
Malhorta teaches wherein identifying the in-band energy in the motion portion of the sensor frequency range includes applying dead zone shifting to the first-order difference signals in response to an interference transmission (Par. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to wherein identifying the in-band energy in the motion portion of the sensor frequency range includes applying dead zone shifting to the first-order difference signals in response to an interference transmission based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date system.

In claim 22, MacKenzie does not explicitly disclose wherein applying the dead zone shifting to the first-order difference signals includes reducing larger values of the first-order difference signals and suppressing smaller values of the first-order difference signals.
Malhorta teaches wherein applying the dead zone shifting to the first-order difference signals includes reducing larger values of the first-order difference signals and suppressing smaller values of the first-order difference signals (Par. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have applying the dead zone shifting to the first-order difference signals includes reducing larger values of the first-order difference signals and suppressing smaller values of the first-order difference signals based on the teachings of Malhorta in order to dynamically filter the signal over time (Malhorta Par. 50), thus leading to a more robust and up to date method.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. In regards to applicant’s 112 arguments, they are considered moot in light of the amendments. In regards to applicant’s 103 arguments on pages 11-14 the examiner respectfully disagrees. Foremost while the claims involve dead zone shifting, the examiner considers them to be directed toward a motion detection system, thus is considered to be within the same technology. Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e frequency domain) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As shown above the prior art of record meets the BRI of the claims. MacKenzie also explicitly discloses a sliding window in par. 86. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040200947 A1 Multi-dimensional Measuring System;
US 20170046833 A1 3D Reconstruction And Registration Of Endoscopic Data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865   


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865  
09/29/2022